Citation Nr: 0215368	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's countable annual income exceeds the 
maximum allowable income for entitlement to improved death 
pension benefits. 


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  He died on April [redacted], 1992.  The appellant is the 
veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  The appellant's countable income for improved death 
pension purposes for the 2001 calendar year was $6,408.

2.  The maximum applicable income limitation for a surviving 
spouse with no dependents during the 2001 calendar year was 
$6,237.

3.  The appellant's countable income for improved death 
pension purposes exceeds the maximum applicable income 
limitation.


CONCLUSION OF LAW

The requirements for entitlement to improved death pension 
benefits for 2001 have not been met.  38 U.S.C.A. §§ 1503, 
1541, 5312 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.3, 3.21, 
3.23 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who meets the eligibility 
requirements at the maximum annual rate of $6,237 effective 
December 1, 2000.  38 U.S.C.A. §§ 1503, 1541 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part I, Appendix B.  The maximum annual rates 
of pension and death pension payable are published in 
Appendix B of VA Manual M21-1, and are to be given the same 
force and effect as published in VA regulations.  38 C.F.R. 
§ 3.21 (2001).  The annual pension rate is reduced by the 
amount of the surviving spouse's countable income.  
38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 3.23.  In determining 
countable income, all payments of any kind and from any 
source shall be included unless specifically excluded by law.  
Amounts paid by a surviving spouse for expenses of the 
veteran's last illness and burial and his just debts may be 
excluded in determining the surviving spouse's countable 
income.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272 
(2001).  

The veteran died in April 1992.  Following the veteran's 
death, the appellant, on a number of occasions, submitted 
claims for VA death pension benefits.  All of those claims 
were denied.  Most recently, in April 2001, the veteran filed 
an additional claim for VA death pension benefits.  At that 
time, the appellant indicated that she was the veteran's 
surviving spouse, and that she had no dependents.  The 
appellant additionally indicated that her sole income 
consisted of Social Security benefits in the amount of $534 
per month, representing an annual income of $6,408.  This 
amount leaves the appellant's countable income over the 
maximum applicable income limitation specified above.  See 
38 C.F.R. § 3.272.  As the appellant's countable income for 
VA purposes exceeds the maximum applicable income limitation 
established by Congress for calendar year 2001, the Board 
finds no basis upon which to predicate a grant of the benefit 
sought.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the claimant in the 
development of all facts pertinent to her claim.  To that 
end, the appellant has been given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been procured, as well as notice of what she could do 
to help her claim, and notice of how her claim was still 
deficient.  Because no additional evidence was identified by 
the appellant as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the appellant what evidence would be secured 
by the VA and what evidence would be secured by the appellant 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the appellant exists in this case.


ORDER

The claim for entitlement to death pension benefits is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

